Order entered September 25, 1969, denying defendants’ motion for summary judgment unanimously reversed on the law, with $50 costs and disbursements to appellants, motion granted and complaint dismissed, without prejudice to the right of plaintiff to move at Special Term for leave to serve a supplemental complaint. The complaint sought to restrain permanently the holding of shareholders’ meetings of the respective defendant corporations. Temporary restraint was denied and the meetings have been held. It follows that the issues presented by the pleading have become moot. The relief, if any, plaintiff may be entitled to receive, should be sought by way of a supplemental complaint. Concur—-McGivern, J. P., Markewich, Steuer and Bastow, JJ.